       Case 2:15-cv-00696-SPL Document 67 Filed 12/29/20 Page 1 of 3




 1 COHE N DOW D QUIGL E Y
     The Camelback Esplanade One
 2 2425 East Camelback Road, Suite 1100
     Phoenix, Arizona 85016
 3 Telephone 602•252•8400

 4 Daniel G. Dowd (012115)

 5 Email: ddowd@CDQLaw.com
   Betsy J. Lamm (025587)
 6 Email: blamm@CDQLaw.com
   Jenna L. Brownlee (034174)
 7 Email: jbrownlee@CDQLaw.com
     Attorneys for Defendants
 8

 9

10
                            UNITED STATES DISTRICT COURT

11
                                    DISTRICT OF ARIZONA

12 David Otto Schwake,                                Case No: 2:15-cv-00696-PHX-SPL
13
           Plaintiff,
14                                                    NOTICE OF SETTLEMENT
     vs.
15

16 The Arizona Board of Regents, et al,

17         Defendants.
18

19

20         Defendants the Arizona Board of Regents, Michael M. Crow, Kevin Cook, Norean
21 Sablan, Ron Hicks, Gregory Castle, and Thomas Seager (“Defendants”) provide notice that

22 the parties to this action have reached a settlement of their disputes and are in the process of

23 documenting the resolution.      The parties will submit a Stipulation for Dismissal with
24 Prejudice to the Court following the completion of the settlement documentation.

25 Moreover, as a result of the parties’ settlement, Defendants will not be filing an answer or

26 otherwise responding to the First Amended Complaint.

27         Plaintiff David Otto Schwake has consented to the Defendants’ submission of this
28 Notice of Settlement.
                           Case 2:15-cv-00696-SPL Document 67 Filed 12/29/20 Page 2 of 3




                      1        RESPECTFULLY SUBMITTED this 29th day of December, 2020.
                      2                                     COHE N DOW D QUIGL E Y
                                                            The Camelback Esplanade One
                      3                                     2425 East Camelback Road, Suite 1100
                                                            Phoenix, Arizona 85016
                      4                                        Attorneys for Defendants
                      5
                                                            By:   /s/ Betsy J. Lamm
                      6                                           Daniel G. Dowd
                                                                  Betsy J. Lamm
                      7                                           Jenna L. Brownlee
                      8

                      9
COHEN DOW D QUIGLEY




                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
                                                              2
     Case 2:15-cv-00696-SPL Document 67 Filed 12/29/20 Page 3 of 3




                                CERTIFICATE OF SERVICE
          I hereby certify that on December 29, 2020, I electronically transmitted the attached
1 document to the Clerk’s office using the CM/ECF System. I further sent a copy of the

2 attached document using electronic mail to counsel for Plaintiff at the following address:

3
                               Aaron Karl Block
4
                               THE BLOCK FIRM
5                              4200 Northside Parkway NW
                               Building One, Suite 200
6
                               Atlanta, Georgia 30327
7                              aaron@blockfirmllc.com
                                Attorney for Plaintiff David Otto Schwake
8

9                             /s/Betsy J. Lamm         .
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
